Detailed Action
This office action is in response to application No. 17/249,705 filed on 03/10/2021.

Status of Claims
Claims 11, 13, and 19 have been cancelled. 
 Claims 1-10, 12, 14-18, 20-23 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first network component configured to determine”, “a second network component configured to instruct”, or “a third network component configured to instruct”  in claims  14-18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses that the components include such as servers, network storage arrangements, etc.; see US 2021/0289400 ¶ 0024.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

		
	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, and 9 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim).
	Regarding Claim 1, Kim discloses that at a first network component (The UE includes an edge enabler client (EEC) [first component]; see figure 3A step 52.): 
determining that an application being executed by a user equipment (UE) is being serviced by a first edge application server (EAS) (The EEC determines that there is a need for the relocation of the application context from the S-EAS [first EAS]; see figure 3A step 300 & ¶ 0089.);
 determining that the first EAS is no longer suitable to service the application (When the deterioration of a quality of service (QoS) of edge computing which the user device is receiving is detected, the need for the relocation of application context may be determined and triggered; see ¶ 0093.); and 
selecting a second EAS to service the application (The EEC determine a T-EAS [second EAS] in which the application context will be relocated; see figure 3 step 302 & ¶ 0095.).

	Regarding Claim 2, Kim discloses that the determining that the first EAS is no longer suitable to service the application is based on determining a vendor for an EAS for the application has changed (The EEC determines that there is a need for the relocation [no longer suitable] of the application context from the S-EAS [first EAS/vendor]; see figure 3A step 300 & ¶ 0089. The EEC determine a T-EAS [second EAS/vendor] in which the application context will be relocated [change]; see figure 3 step 302 & ¶ 0095. Examiner have interpreted determining a vendor as a change in the server that service the application. The interpretation arises from the specification, which discloses “that the reason for the change is that an application has changed the EAS server vendor from EAS 225a to EAS 225b”; see figure 3 & ¶ 0038.).

Regarding Claim 5, Kim discloses sending, to a second network component, a message indicating the second EAS is to service the application (The S-EAS [first EAS] may transmit the application context [message] to the T-EAS [second EAS]; see figure 3A step 318 & ¶ 0134. Furthermore, the application context [message] may be transmitted via the source/target enabler servers [second network component]; see figure 3A 100/200 &  ¶ 0135.).

	Regarding Claim 7, Kim discloses a cellular network (A user equipment (UE) in the edge computing system; see figure 3A. The UE includes the edge enabler client (EEC); see ¶ 0006.): 
determining that a current protocol data unit (PDU) session of an application being executed by a user equipment (UE) is being serviced by a first edge application server (EAS) (The EEC determines that there is a need for the relocation of the application context from the S-EAS [first EAS]; see figure 3A step 300 & ¶ 0089.); 
determining that the first EAS is no longer suitable to service the application (When the deterioration of a quality of service (QoS) of edge computing which the user device is receiving is detected, the need for the relocation of application context may be determined and triggered by the EEC; see ¶ 0093); 
selecting a second EAS to service the application (The EEC determine a T-EAS [second EAS] in which the application context will be relocated; see figure 3 step 302 & ¶ 0095.); and 
instructing the UE to use the second EAS for future PDU sessions for the application (The S-EAS [first EAS] may transmitting an application context message indicating the completion of the relocating to the UE; see figure 3A numeral 320a-b & ¶ 0138-0139. Examiner notes that the UE reroute the application data to the T-EAS [second EAS] after receiving the application context message; see figure 3 numeral 322 & ¶ 0140. Therefore, the application context message have been equated to “instructing the UE to use the second EAS”.).

	Regarding Claim 9, Kim discloses the instructing is based on a message comprising one of a rules for accessing EASs or a message updating the EAS IP address (The EEC receive application context response including the T-EAS information; see figure 3A numeral 316. The T-EAS information includes the IP address, ¶ 0184).


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim) in view of Dao et al. (Publication No.  2020/0329008, hereinafter referred as Dao).
Regarding Claim 3, Kim fails to disclose that the determining that the first EAS is no longer suitable to service the application is based on determining one of the first EAS is experiencing congestion, the first EAS is experiencing an outage, or the first EAS is undergoing periodic maintenance. However, in analogous art, Dao discloses that a handover procedure is initialized when there may be issues in the MEC application server or the MEC transport network is congested; see figure 10 numeral 1 & ¶ 0294. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the detection mechanism in order to update its connection to the data network and improving performance and efficiency of the UE; see ¶ 0014.




Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim) in view of Hall et al. (Publication No.  2021/0136177, hereinafter referred as Hall), and further in view of Srinivasan et al. (Publication No.  2009/0094361, hereinafter referred as Srinivasan).
	Regarding Claim 4, Kim disclose determining that the first EAS is no longer suitable to service the application (When the deterioration of a quality of service (QoS) of edge computing which the user device is receiving is detected, the need for the relocation of application context may be determined and triggered by the EEC; see ¶ 0093.)
Kim fails to discloses that is based on the UE reporting periodic measurement data related to the first EAS, wherein the measurement data comprises a round trip time (RTT) over a time window for packets being exchanged between the UE and the first EAS. However, in analogous art, Hall discloses that the UE includes an edge client enabler; see figure 2 numeral 115 & 240. The edge client send a request, for available EAS, message to an edge enabler server; see figure 2 numeral 255 & ¶ 0075. The response, from the edge enable server, includes parameters such as round trip time in milliseconds for the data to travel to and from application client [UE] and edge application server [EAS]; see ¶ 0075. Furthermore, the edge enabler server may periodically update the parameters based on the availability at edge application server; see ¶ 0107. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the measurement of the RTT in order to enable the UEs may selecting the data network components that are geographically proximate to UEs and have available resources to compute data as specified by the applications; see ¶ 0004.
Kim, as modified by Hall, fails to discloses that the measurement data comprises one of an average, a maximum or a minimum round trip time (RTT). However, in analogous art, Srinivasan discloses that the server selection module can select the server with the lowest average, minimum, maximum or median round trip time based upon a plurality of measurement; see ¶ 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the measurement of the average/maximum/minimum RTT in order to improve performance of the access terminal (AT) [UE] in associating with a right server (e.g. P-CSCF); see ¶ 0059.


Claim 6 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim) in view of Hall et al. (Publication No.  2021/0136177, hereinafter referred as Hall).
Regarding Claim 6, Kim fails to disclose “prior to selecting …, receiving, from the second EAS  …, wherein the selecting …”. However, in analogous art, Hall discloses prior to selecting the second EAS, sending a capability inquiry message to the second EAS (The UE includes an edge client enabler; see figure 2 numeral 115 & 240. The edge client enabler send a request message [inquiry message], for available EAS, to an edge enabler server; see figure 2 numeral 255 & ¶ 0075.);
 receiving, from the second EAS, a response to the capability inquiry message, the response comprising capability information for the second EAS (The edge enabler client may receive multiple response messages, where each response message includes parameters [capability information] for one of EAS [second EAS] that meet KPIs for application client; see ¶ 0076.), 
wherein the selecting the second EAS is based at least on the capability information (edge enabler client 240 may use the parameters in the response message(s) to compare capabilities of the available edge application servers 210 and select one of edge application servers 210 based on the capabilities). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the request message in order to enable the UEs may selecting the data network components that are geographically proximate to UEs and have available resources to compute data as specified by the applications; see ¶ 0004.

Regarding Claim 10, Kim fails to disclose that the determining that the first EAS is no longer suitable to service the application comprises monitoring a first service link to the first EAS in the cellular network, and wherein selecting the second EAS is based on at least monitoring at least a second service link to the second EAS in the cellular network. However, in analogous art, Hall discloses that the UE includes an edge client enabler; see figure 2 numeral 115 & 240. The edge client send a request, for available EAS, message to an edge enabler server; see figure 2 numeral 255 & ¶ 0075. The response, from the edge enable server, includes parameters such as round trip time in milliseconds for the data to travel to and from application client [UE] and edge application server [EAS]; see ¶ 0075. Furthermore, the edge enabler server may periodically update the parameters based on the availability at edge application server; see ¶ 0107. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the request message in order to enable the UEs may selecting the data network components that are geographically proximate to UEs and have available resources to compute data as specified by the applications; see ¶ 0004.

	

	


Claim 8 and 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim) in view of Dao et al. (Publication No.  2017/0317894, hereinafter referred as Dao-II).
Regarding Claim 8, Kim, as modified by Hall, fails to disclose instructing the UE to update the current PDU session to use the second EAS (The S-EAS [first EAS] may transmit the fact that the application context is completely relocated to the EEC; see figure 3A numeral 320b & ¶ 0138-0139. The perform application data traffic rerouting to the T-EAS [second EAS]; see figure 3 numeral 322 & ¶ 0140.), 
Kim fail to disclose that instructing the UE to use the second EAS for future PDU sessions for the application and the instructing the UE to update the current PDU session to use the second EAS is based on at least two different messages sent to the UE. However, in analogous art, Dao-II discloses that the wireless network sends an update on a network QoS capability measure to the external application server; see ¶ 0124. The external application server may select a new point of presence (e.g., new mobile edge computing application server) to send data flows to the UE; see ¶ 0124. Examiner interpret that updating the current PDU session and the future PDU session are procedure mutually exclusive; see specification figure 3/5  & ¶ 0041. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with mechanism for communicating quality of service capabilities to entities outside of the network in order to update UE mobility context based on network condition; see ¶ 0002.



	Regarding Claim 14, Kim discloses that a first network component configured to determine that a current protocol data unit (PDU) session of an application being executed by a user equipment (UE) is being serviced by a first edge application server (EAS) (The UE includes an edge enabler client (EEC) [first component]; see figure 3A step 52. The EEC determines that there is a need for the relocation of the application context from the S-EAS [first EAS]; see figure 3A step 300 & ¶ 0089.),
 determine that the first EAS is no longer suitable to service the application (When the deterioration of a quality of service (QoS) of edge computing which the user device is receiving is detected, the need for the relocation of application context may be determined and triggered; see ¶ 0093.) and select a second EAS to service the application (The EEC determine a T-EAS [second EAS] in which the application context will be relocated; see figure 3 step 302 & ¶ 0095.); and 
Kim fail to disclose that a second network component configured to instruct the UE to use the second EAS for future PDU sessions for the application. However, in analogous art, Dao discloses that the wireless network [second network component] sends an update on a network QoS capability measure to the external application server; see ¶ 0124. The external application server may select a new point of presence (e.g., new mobile edge computing application server) to send data flows to the UE; see ¶ 0124. Examiner interpret that updating the current PDU session and the future PDU session are procedure mutually exclusive; see specification figure 3/5  & ¶ 0041. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with mechanism for communicating quality of service capabilities to entities outside of the network in order to update UE mobility context based on network condition; see ¶ 0002.


	Regarding Claim 15, Kim discloses that a third network component configured to instruct the UE to update the current PDU session to use the second EAS (The T-EES [third network component] send an application context relocation complete to the EEC of the UE; see figure 3A; numeral 316.).

	Regarding Claim 16, Kim discloses that the first network component determines the first EAS is no longer suitable to service the application based on at least a message received from the UE indicating that the first EAS is no longer suitable to service the application (The EEC of the UE send an application context relocation request triggered; see figure 3A numeral 304.), wherein the message is based on the UE comparing measurements of link quality to a rule for accessing EASs that is provided to the UE by the cellular network (When the deterioration of a quality of service (QoS) of edge computing which the user device is receiving is detected, the need for the relocation of application context may be determined and triggered; see figure 3A numeral 300 & ¶ 0093.).


	
Claims 17-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim) in view of Dao et al. (Publication No.  2017/0317894, hereinafter referred as Dao) and further in view of Hall et al. (Publication No.  2021/0136177, hereinafter referred as Hall).
Regarding Claim 17, Kim fail to disclose that the first network component determines the first EAS is no longer suitable to service the application based on receiving monitoring information related to a first service link to the first EAS in the cellular network. However, in analogous art, Hall discloses that the UE includes an edge client enabler; see figure 2 numeral 115 & 240. The edge client send a request, for available EAS, message to an edge enabler server; see figure 2 numeral 255 & ¶ 0075. The response, from the edge enable server, includes parameters such as round trip time in milliseconds for the data to travel to and from application client [UE] and edge application server [EAS]; see ¶ 0075. Furthermore, the edge enabler server may periodically update the parameters based on the availability at edge application server; see ¶ 0107. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the request message in order to enable the UEs may selecting the data network components that are geographically proximate to UEs and have available resources to compute data as specified by the applications; see ¶ 0004.


	Regarding Claim 18, Kim fail to disclose that the first network component selects the second EAS based on, at least, monitoring information related to a second service link to the second EAS in the cellular network. However, in analogous art, Hall discloses that the UE includes an edge client enabler; see figure 2 numeral 115 & 240. The edge client send a request, for available EAS, message to an edge enabler server; see figure 2 numeral 255 & ¶ 0075. The response, from the edge enable server, includes parameters such as round trip time in milliseconds for the data to travel to and from application client [UE] and edge application server [EAS]; see ¶ 0075. Furthermore, the edge enabler server may periodically update the parameters based on the availability at edge application server; see ¶ 0107. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the request message in order to enable the UEs may selecting the data network components that are geographically proximate to UEs and have available resources to compute data as specified by the applications; see ¶ 0004.
	
	Regarding Claim 20, Kim fail to disclose that the first network component is further configured to, send, prior to selecting the second EAS, a capability inquiry message to the second EAS, and receive, from the second EAS, a response to the capability inquiry message, the response comprising capability information for the second EAS, wherein the selecting the second EAS is based at least on the capability information. However, in analogous art, Hall discloses that the UE includes an edge client enabler; see figure 2 numeral 115 & 240. The EEC may send a request message to edge enabler server(s) for available edge application servers, it include parameters, e.g. key performance indicators (KPI) associated with application client; see figure 2 & ¶ 0075. EEC may receive from edge enabler server a response message that includes edge application server parameters that further define capabilities of each edge application server 210 that meets or exceeds the KPIs; see figure 2 & ¶ 0075. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim process for measurement with the request message in order to enable the UEs may selecting the data network components that are geographically proximate to UEs and have available resources to compute data as specified by the applications; see ¶ 0004.





Claim 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Soloway et al. (Patent No.  2021/0112438, hereinafter referred to as Soloway) in view of Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim).
	Regarding Claim 21, Soloway discloses that at a user equipment (UE): receiving, from a network to which the UE is connected, a rule related to accessing an edge application server (EAS) (The EES may transmit over EDGE-1 the default KPIs of application client to EEC of the UE; see ¶ 0115.), 
wherein the rule comprises a minimum link quality for a connection between the UE and the EAS (The KPIs may include radio resource KPIs (e.g., bandwidth, data rate, latency, etc.); see ¶ 0113.).
Soloway fail to disclose that monitoring a link quality for the connection between the UE and the EAS; and when the link quality is below the minimum link quality defined in the rule, sending a message to the network to initiate an EAS relocation procedure. However, in analogous art, Kim discloses that the EEC of the user device 50 may determine whether there is a need for the relocation of application context; see figure 3A & ¶ 0088. For example, when deterioration of a quality of service (QoS) of edge computing which the user device is receiving is detected, the need for the relocation of application context may be determined and triggered; see figure 3A numeral 302 & ¶ 0093. The EEC of the user device 50 may transmit a request for relocating application context; see figure 3A numeral 304 & ¶ 0102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soloway process for performance indication with relocation mechanism in order to continuously provide a service to an electronic device in an edge computing system.; see ¶ 0002.

	Regarding Claim 22, Soloway discloses the minimum link quality is based on a quality of service guaranteed to the UE for an application being executed by the UE that is using the EAS (The KPIs may include radio resource KPIs (e.g., bandwidth, data rate, latency, etc.); see ¶ 0113.).

Claim 23 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Soloway et al. (Patent No.  2021/0112438, hereinafter referred to as Soloway) in view of Kim et al. (Patent No.  2021/0058489, hereinafter referred to as Kim) and further in view of Hall et al. (Publication No.  2021/0136177, hereinafter referred as Hall).
	Regarding Claim 23, Soloway fails to disclose monitoring the link quality includes measuring a round trip time (RTT) between the UE and the EAS. However, in analogous art, Hall discloses that the UE includes an edge client enabler; see figure 2 numeral 115 & 240. The edge client send a request, for available EAS, message to an edge enabler server; see figure 2 numeral 255 & ¶ 0075. The response, from the edge enable server, includes parameters such as round trip time in milliseconds for the data to travel to and from application client [UE] and edge application server [EAS]; see ¶ 0075. Furthermore, the edge enabler server may periodically update the parameters based on the availability at edge application server; see ¶ 0107. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soloway process for performance indication with the measurement of the RTT in order to enable the UEs may selecting the data network components that are geographically proximate to UEs and have available resources to compute data as specified by the applications; see ¶ 0004.



Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US No. 20220015018) The prior art relates to user equipment (UE) triggered edge computing application context relocation in an edge computing application architecture; see ¶ 0002. In specific, the EEC of the UE to the S-EES, an application context relocation request including EAS information for relocation of an application context associated with the edge computing service in correspondence to the probing identifying the EAS other than the S-EAS for use with respect to the edge computing service; see ¶ 0007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472      


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472